Citation Nr: 0007477	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-00 052A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain with radiculitis, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1956 to January 
1957.

This appeal arises from a March 1994 rating decision of the 
Buffalo, New York Regional Office (RO), which denied 
entitlement to a rating in excess of 40 percent for chronic 
low back strain with radiculitis and denied entitlement to a 
total disability rating based on individual unemployability 
due to service connected disability.  In May 1999 this matter 
came before the Board and was remanded to the RO for further 
evidentiary development.  For reasons more fully explained 
below, this matter must again be remanded for additional 
development.


REMAND

In the May 1999 Remand, the Board noted that Joseph C. 
Tutton, M.D. had twice reported the veteran had absent ankle 
jerks bilaterally; however, the presence or absence of such 
disability was not noted on the 1997 VA examination.  The 
record reflects that although the veteran underwent a VA 
examination in September 1999, it appears that the examiner 
did not confirm the presence or absence of such a finding.  
Also, while the veteran complained of spasms, the presence or 
absence of spasms was not noted on examination.  The Board 
notes that the records from the reported November 1996 
emergency room visit, which were specifically requested in 
the May 1999 Remand have not been accounted for.  These 
discrepancies must be clarified in order for the Board to 
properly assess the extent of the veteran's neurological 
disability pursuant to Diagnostic Code 5293.  The veteran 
should therefore be afforded another VA examination in order 
to ascertain the nature and severity of his low back 
disability.  

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  However, there 
has been a failure to comply with the terms of the Board's 
May 1999 remand order, thus rendering the record incomplete 
and impeding the Board's review.  These developmental 
deficiencies must be addressed prior to the Board rendering a 
decision.  In light of the U.S. Court of Appeals for Veterans 
Claims (Court) directive to the Board regarding remands, the 
Board is compelled to remand this case for the RO to fully 
comply with the Board's remand.  Stegall v. West, 11Vet. 
App. 268 (1998).  In Stegall the Court held that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders and that a remand 
by the Board imposes upon the RO a concomitant duty to ensure 
compliance with all of the terms of the remand.  The Court 
noted that where the remand orders of the Board are not 
complied with, the Board itself errs in failing to insure 
compliance.  

Turning to the veteran's claim for a total disability rating 
based on individual unemployability due to service connected 
disability, it is noted that the Court held in Friscia v. 
Brown, 7 Vet. App. 294 (1995), that the Board has a "duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work."  The record 
reflects that at least twice in the past, physicians have 
found the veteran to be "unemployable" due to his low back 
disability.  Accordingly, the Board agrees with the 
representative's contentions that a medical opinion is need 
to ascertain the effect that the veteran's service-connected 
low back disability has on his ability to work.  The Board 
notes that VA examiners in 1997 and 1999 did not provide such 
an opinion regarding the veteran's service-connected low back 
disability.  Accordingly, an opinion on what effect the 
veteran's service-connected low back disability has on his 
ability to work, with supporting rationale, should be 
obtained on remand.  

The Board also notes that the duty to assist the veteran 
includes the obligation to obtain ongoing treatment records 
while a claim is pending.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Thus, any additional relevant medical 
records should be secured on remand.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his low back disability since September 
1999.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
The RO should specifically request that 
the veteran provide information 
pertaining to his reported emergency room 
visit in November 1996, and the RO should 
obtain any such records.  

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurology 
examinations, in order to ascertain the 
nature and severity of his service 
connected low back disability.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should 
note whether there are any further 
limitations due to pain and, if so, 
quantify the degree of additional 
impairment due to pain.  The examiner 
should indicate whether the veteran has 
an absent ankle jerk and whether he is 
having muscle spasms in the low back.  
The examiner should also be asked to 
determine whether the veteran's low back 
exhibits weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  The examiner should render an 
opinion as to what effect the service-
connected disability has on the veteran's 
ability to obtain and retain 
substantially gainful employment.  The 
examiner should provide supporting 
rationale for any opinion rendered.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




